233 So. 2d 639 (1970)
Dr. Jose DURAN, Petitioner,
v.
Janet V. McPHERSON and Alexander McPherson, Her Husband, Respondents.
Dr. Thomas J. KIERNAN, Petitioner,
v.
Janet V. McPHERSON and Alexander McPherson, Her Husband, Respondents.
JOHN F. KENNEDY MEMORIAL HOSPITAL, INC., a Florida Non-Profit Corporation, Petitioner,
v.
Janet V. McPHERSON and Alexander McPherson, Her Husband, Respondents.
Nos. 69-790, 69-828, 69-829.
District Court of Appeal of Florida, Fourth District.
March 6, 1970.
Rehearing Denied April 17, 1970.
Errol S. Cornell, of Cornell & Lanza, Miami, for petitioner Duran.
James E. Tribble, of Blackwell, Walker & Gray, Miami, for petitioner Kiernan.
Larry Klein, of Cone, Wagner, Nugent, Johnson, McKeown & Dell, West Palm Beach, for petitioner Hospital.
Robert Orseck, of Podhurst & Orseck, and Spence, Payne & Masington, Miami, for respondents.
PER CURIAM.
We hold that the principles announced in Shingleton v. Bussey, Fla. 1969, 223 So. 2d 713, are applicable to professional liability insurance. The plaintiffs in a suit against the insured are entitled to learn by discovery of the existence of any coverage and its extent. Beta Eta House Corporation, Inc. v. Gregory, First District Court of Appeal, 230 So. 2d 495, opinion filed January 20, 1970.
Certiorari denied.
WALDEN and McCAIN, JJ., and ADAMS, ALTO, Associate Judge, concur.